         Case 1:20-cv-11956-PBS Document 12 Filed 02/03/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

                                                     )
MICHAEL A. JOSEY,                                    )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )      1:20-cv-11956-PBS
                                                     )
COMMONWEALTH OF MASSACHUSETTS,                       )
                                                     )
               Defendant.                            )
                                                     )

                             DEFENDANT’S MOTION TO DISMISS

       Pursuant to Local Rule 7.1, Fed. R. Civ. P. 12(b)(1), and Fed. R. Civ. P. 12 (b)(6),

Defendant Commonwealth of Massachusetts (“Commonwealth”) hereby moves to dismiss

Plaintiff’s Complaint.

       In support of this Motion, the Commonwealth repeats and incorporates by reference its

Memorandum of Law in Support of Its Motion to Dismiss.

       WHEREFORE, the Commonwealth respectfully requests that this Court:

       A. Allow this Motion and dismiss Plaintiff’s Complaint against it; and

       B. Grant such other and further relief as equity and justice require.




                                                1
          Case 1:20-cv-11956-PBS Document 12 Filed 02/03/21 Page 2 of 2




                                               COMMONWEALTH OF MASSACHUSETTS

                                               By its Attorney,

                                               MAURA HEALEY
                                               ATTORNEY GENERAL



                                               /s/ Eric A. Martignetti
                                               Eric A. Martignetti, BBO # 678377
                                               Assistant Attorney General
                                               Government Bureau/Trial Division
                                               One Ashburton Place, 18th Floor
                                               Boston, MA 02108
                                               617.963.2314
                                               eric.martignetti@mass.gov

Date: February 3, 2021


            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1 (a)(2)

        I, Eric A. Martignetti, hereby certify that on January 20, 2021, I sent a letter by first-class
mail to Plaintiff, notifying him of my intention to file a Motion to Dismiss.



                                               /s/ Eric A. Martignetti
                                               Eric A. Martignetti


                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified in the Notice of Electronic Filing (NEF)
and copies were sent by first-class mail to those indicated as non-registered participants on
February 3, 2021.



                                               /s/ Eric A. Martignetti
                                               Eric A. Martignetti




                                                   2
